NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

IN RE PRINCETON DIGITAL IMAGE
CORPCRATION,
Petitioner.

Misce11aneous Docket No. 136

On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in case no.
11-CV-0O39, Judge J ames Rodney Gi1strap.

ON PETITION

ORDER

Princeton Digital Image Corporation submits a peti-
tion for a writ of mandamus to direct the United States
District Court for the Eastern District of TeXas to vacate
its August 23, 2012 order granting Ricoh Company, Ltd.’s
motion to transfer this case to the United States District
Court for the Southern District of NeW York.

5 Upon consideration thereof,

IT Is ORDERED THAT:

IN RE PRINCETON DIGITAL IMAGE 2

Ricoh is directed to respond no later than September
28, 2012.

FoR THE CoURT

SEP 1  2012 /s/ J an Horbaly
Date J an Horbaly
Clerk

cci Timothy N. Trop, Esq.
Michae1V. Solomita, Esq.
Clerk, United States District Court for the E. D. of

Texas
s19

u,imm¥£%§?»wsoa

nmFEneR/ncmcun

SEP 1 U 2012

JAN HORBA|.V
CLERK